Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00618-CV

                                         Victor E. LOPEZ,
                                             Appellant

                                             v.
                              Vanderbilt Mortgage and Finance,
                       VANDERBILT MORTGAGE AND FINANCE, INC.,
                                          Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-00960
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 12, 2014

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due December 27, 2013. On December 27, 2013, appellant

filed a one-page pro se letter that appeared to be an appellate brief. However, because appellant’s

letter/brief did not comply with Texas Rule of Appellate Procedure 38.1, on January 10, 2014, this

court struck appellant’s pro se letter/brief and ordered appellant to file an amended brief that

complies with Rule 38.1 no later than February 6, 2014. Our order cautioned appellant that if an

appellate brief that complied with Rule 38.1 was not filed by February 6, 2014, this appeal would

be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).
                                                                                  04-13-00618-CV


       On February 6, 2014, appellant requested an extension of time in which to file the amended

brief, which was granted until February 24, 2014. Our order, dated February 11, 2014, again

cautioned appellant that if an appellate brief that complied with Rule 38.1 was not filed by

February 24, 2014, this appeal would be dismissed for want of prosecution. TEX. R. APP. P.

38.8(a)(1). An amended brief has not been filed. Therefore, we dismiss the appeal for want of

prosecution.



                                                PER CURIAM




                                              -2-